Ingraham, J.,
(concurring.) I think that a finding of the jury that the goods delivered to Matthieson & Doolittle were in reality purchased by the plaintiff and Matthieson & Doolittle under the agreement would have been sustained; and, in that event, the defendants were justified in applying the amount deposited by plaintiff to the payment of the balance due on such sale. That question should have been submitted to the jury. The defendants requested the court to submit that question to the jury, which request was refused. For that reason, I think the judgment must be reversed. I agree with the chief judge that the judgment in South Carolina was competent to prove that the defendants’eounter-claim had been paid, but it did not adjudge that plaintiff was not liable for the goods. In fact, by crediting Mattheison & Doolittle with the money deposited by plaintiff, they allege, in substance, that plaintiff’s money, for which he brings this action, was applied on that indebtedness. I also concur with the chief judge in his construction of the pleadings.